Citation Nr: 1638693	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating greater than 10 percent for residuals of a right wrist injury with sympathetic dystrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2014, a travel board hearing was held.  In April 2016, the Board notified the Veteran that the Veterans Law Judge who conducted her hearing was currently unavailable to participate in a decision on her appeal.  She was offered the opportunity for another hearing, but in May 2016, indicated that she did not want an additional hearing.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2008, the RO continued a 10 percent rating for the residuals of a right wrist injury with reflex sympathetic dystrophy.  The Veteran disagreed with the decision and perfected this appeal.  

On review, the Veteran's right wrist disability is currently evaluated pursuant to Diagnostic Codes 8716 (ulnar nerve) - 5215 (limitation of motion of the wrist).  At the hearing, the Veteran testified that she experiences numerous symptoms, including pain, limited motion, numbness and tingling.  

Pursuant to the August 2014 remand, the RO was to schedule the Veteran for an appropriate VA examination to assess the current severity of her service-connected right wrist disability.  In September 2014, the Veteran underwent a VA wrist examination.  The report addresses the wrist joint and includes range of motion findings.  The examiner stated that he saw none of the classic exam findings typical of reflex sympathetic dystrophy or complex regional pain syndrome.  The examiner found no evidence of swelling, color change, temperature change, etc.  Findings related to any nerve involvement were not provided.  

In the July 2016 post-remand brief, the representative noted that the Veteran testified as to tingling and numbness in her wrist and fingers and that at the hearing, the Veterans Law Judge referenced an examination for the nerves, but it was not part of the remand.  The representative argued that the Board should remand the case for an examination to determine whether there was any nerve damage.  Additionally, the representative argued that the September 2014 examination was too old to adequately evaluate the disability.  

A review of the hearing transcript indicates that the Veterans Law Judge suggested that maybe they should get the wrist looked at to see if there was any nerve involvement and also raised the possibility of separate evaluations.  See Hearing Transcript, p. 10.  

Given the foregoing, the Board finds that the Veteran should be provided another VA examination to determine the current nature and severity of her right wrist disability, to include whether there is any peripheral nerve involvement.  Updated VA records should also be obtained on remand.  See 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from the VA Medical Center in Columbus, Ohio and associated outpatient clinics for the period since October 2014.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for VA orthopedic and neurological examinations to determine the current severity of any residuals of a right wrist injury with reflex sympathetic dystrophy.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints.  The examiner is specifically requested to identify any orthopedic and/or neurologic impairment related to service-connected disability.  A complete rationale for any opinions expressed must be provided.  

3.  The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event the Veteran does not report for any scheduled VA examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

4.  The RO should review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AMC/RO must ensure that the examiner documented his/her consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to a rating greater than 10 percent for residuals of a right wrist injury with reflex sympathetic dystrophy, to include whether separate ratings are warranted for any distinct orthopedic and neurologic involvement.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

